Citation Nr: 1645813	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  09-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for post-operative residuals of hemorrhoidectomies with anal stricture, to include entitlement to a separate compensable disability rating under Diagnostic Code 7336 and entitlement to an extraschedular rating.   

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 8, 2011.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esquire


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1965 to August 1974.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806. The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit. Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision. On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016). Because the Veteran's claim on appeal for entitlement to an increased rating for his service-connected skin disability may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay. Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The appeal for entitlement to increased compensation for hemorrhoids was previously before the Board in April 2013, at which time the Board granted increased disability ratings of 30 percent for post-operative residuals of hemorrhoidectomies with anal stricture.  The Veteran appealed the April 2013 Board decision to the CAVC as to the issue of an increased disability rating for post-operative residuals of hemorrhoidectomies.   In a June 2014 Order, the CAVC granted a Joint Motion for Partial Remand (JMR), which vacated and remanded the Board's decision concerning the Veteran's post-operative residuals of hemorrhoidectomies with anal stricture.  The parties agreed in the JMR that the Board erred in failing to provide an adequate statement of reasons and bases to support its finding that referral for an extraschedular rating was not warranted for the post-operative residuals of hemorrhoidectomies with anal stricture, citing to a number of symptoms.  Further, the parties agreed that the Board erred in failing to consider if a separate compensable rating was warranted pursuant to 38 C.F.R. § 4.114 , Diagnostic Code 7336.  

Thus, the entire appeal for entitlement to increased compensation for post-operative residuals of hemorrhoidectomies with anal stricture, which includes consideration of entitlement to a separate compensable disability rating under Diagnostic Code 7336 and entitlement to an extraschedular rating, was returned to the Board.  

In January 2015, the Board inferred and granted on the merits the issue of entitlement to a TDIU from August 8, 2011, in conjunction with the appeal for increased compensation for post-operative residuals of hemorrhoidectomies with anal stricture.  The appellant then appealed the Board's January 2015 decision to the extent that the Board determined that the issue of entitlement to a TDIU prior to August 8, 2011 was not on appeal.  In a November 2015 JMR, the CAVC vacated the January 2015 Board determination that a TDIU prior to August 8, 2011 was not appeal and remanded the matter to the Board for adjudication.

In January 2015, the Board remanded the appeal for increased compensation for post-operative residuals of hemorrhoidectomies with anal stricture for further development.  Further, in January 2015, the Board remanded matters pertaining to bilateral sensorineural hearing loss, diabetes mellitus, an acquired psychiatric disorder, a right knee disability, and prostate cancer, and the Board directed the AOJ to issue a statement of the case as to the same.  To this date, the AOJ has not yet issued a statement of the case as to the same, and therefore these matters are not before the Board at this time.  

For the above reasons, the matter of entitlement to a disability rating greater than 30 percent for post-operative residuals of hemorrhoidectomies with anal stricture, to include consideration of entitlement to a separate compensable disability rating under Diagnostic Code 7336 and entitlement to an extraschedular rating, and the matter of entitlement to a TDIU prior to August 8, 2011, are before the Board on appeal at this time for further appellate proceedings.  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 4, 2014, the Veteran's post-operative residuals of hemorrhoidectomies with anal stricture were manifested by impairment of sphincter control of the rectum and anus with occasional involuntary bowel movements, necessitating wearing of pad; but, extensive leakage, fairly frequent involuntary bowel movements, complete loss of sphincter control, stricture of the anus with great reduction in lumen, or stricture of the anus requiring colostomy, was not shown.  

2.  From December 4, 2014, the Veteran's post-operative residuals of hemorrhoidectomies with anal stricture are manifested by impairment of sphincter control of the rectum and anus with extensive leakage and fairly frequent involuntary bowel movements; but, complete loss of sphincter control or stricture of the anus requiring colostomy is not shown.  

3.  During the entire appeal period, the Veteran post-operative residuals of hemorrhoidectomies with anal stricture are also manifested by internal hemorrhoids that are at worse mild or moderate; but, internal or external hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or with persistent bleeding and with secondary anemia, or with fissures, are not shown. 


CONCLUSIONS OF LAW

1.  Prior to December 4, 2014, the criteria for a disability rating greater than 30 percent for post-operative residuals of hemorrhoidectomies with anal stricture have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7332, 7333 (2015).  

2.  From December 4, 2014, the criteria for an increased disability rating of 60 percent, but no higher, for post-operative residuals of hemorrhoidectomies with anal stricture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7332, 7333 (2015).  

3.  For the entire appeal period, the criteria for a separate noncompensable disability rating, but no higher, for internal hemorrhoids under Diagnostic Code 7336 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7336 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In January 2015, the Board remanded the issue of entitlement to increased compensation for post-operative residuals of hemorrhoidectomies with anal stricture and directed the AOJ to obtain an addendum opinion regarding whether the Veteran had internal hemorrhoids on VA examination in December 2014 and whether the Veteran's iron deficiency anemia is due to internal hemorrhoids.  An addendum opinion was obtained in April 2015, and the VA examiner provided the requested information. The claim was readjudicated in  December 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  The RO provided pre-adjudication notice by letter in May 2008, which discussed the evidence necessary to support the claim for increased rating and how VA would assist him in obtaining additional relevant evidence.  Also, the Veteran was notified as to how VA determines the effective date and disability rating.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, records pertaining to the Veteran's claim for disability benefits from the Social Security Administration (SSA), and lay statements have been associated with the record.  The Veteran's records from the SSA reflect that he was found disabled due to a primary diagnosis of carpal tunnel syndrome and a secondary diagnosis of osteoarthritis in multiple joints.

Additionally, during the period on appeal, the Veteran was afforded a VA examinations in June 2008, August 2011, and December 2014, and an addendum opinion followed in April 2015.  The examiners each conducted a medical examination and together provided sufficient information regarding the Veteran's manifestations associated with his service-connected post-operative residuals of hemorrhoidectomies with anal stricture such that the Board can render an informed determination.  The Board finds that the VA examinations together and in conjunction with the other evidence of record are adequate for rating purposes.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Analysis

The Veteran's service-connected post-operative residuals of hemorrhoidectomies with anal stricture is currently rated as 30 percent disabling for the entire appeal period under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336-7332.  The Veteran contends that this rating does not accurately depict the severity of his disability.  In the November 6, 2015 attorney letter, the Veteran's attorney argues specifically that an increased rating of 60 percent under DC 7332 is warranted.  Application of DC 7332 is proper as it contemplates the Veteran's rectal symptoms such as fecal incontinence and leakage, and it contemplates his underlying disability of impairment of anus and sphincter control.  Further, DC 7332 provides the highest possible evaluation of all the potentially applicable diagnostic codes for the Veteran's symptoms, as discussed below.  

The Board acknowledges that the Veteran is service-connected for stricture of the rectum and anus, and DC 7333 pertains specifically to stricture of the rectum and anus.  The Board notes that manifestations of leakage from the rectum and anus are contemplated by both DC 7332 and DC 7333.  Therefore, these codes have overlapping symptomatology, and separate evaluations under these codes would violate the rule against pyramiding, per 38 C.F.R. § 4.14, which does not allow for compensation of the same symptoms under separate diagnoses.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element is that none of the symptomatology is duplicative or overlapping with symptomatology of the other condition). 

The Board notes that the June 2014 JMR provided that the Board should consider whether separate compensable evaluations are warranted under DCs 7332 and 7336.  If a disability results in symptomatology that may be separately rated, there is no prohibition in assigning separate evaluations.  The Veteran contends that a separate compensable disability rating under DC 7336 (which pertains to internal or external hemorrhoids) is warranted because hemorrhoids were shown in the medical evidence during the appeal period, as discussed in the November 6, 2015 attorney letter.  The Board finds application of DC 7336 is proper for purposes of rendering a separate disability rating for the Veteran's symptoms associated with his underlying hemorrhoids disability, as DC 7336 contemplates the Veteran's hemorrhoid symptoms and his underlying disability of hemorrhoids, which are shown during the appeal period, as discussed below.  Significantly, the symptoms contemplated by DC 7336, namely symptoms such as hemorrhoids and bleeding, are distinct and do not overlap with the symptoms of rectal and anal leakage that are contemplated by DCs 7332 and 7333.  Therefore, a separate evaluations under DC 7336 would not violate the rule against pyramiding.  The assignment of a separate evaluation under DC 7336 is discussed below.  

Under DC 7332, for impairment of sphincter control of the rectum and anus, a 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of pad; a 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements; and a maximum 100 percent rating is warranted for complete loss of sphincter control. 

Under DC 7333, for stricture of the anus or rectum, a 30 percent rating is warranted for moderate reduction of lumen or moderate constant leakage; a 50 percent rating is warranted for great reduction of lumen, or extensive leakage; and, a maximum 100 percent rating is warranted when rectal or anal stricture requires a colostomy.  A lumen is the "cavity or channel within a tube or tubular organ." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1077 (32d ed. 2012).

Under DC 7336, hemorrhoids, external or internal, warrants a noncompensable rating when hemorrhoids are mild or moderate; a 10 percent rating is warranted when hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and, a maximum 20 percent rating is warranted when there are hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  A hemorrhoid is a "prolapse of an anal cushion, resulting in bleeding and painful swelling in the anal canal."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 842 (32d ed. 2012).

The terms "occasional," "frequent," "fairly frequent," "mild," "moderate," "extensive," and "large," are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of such terms by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran is competent to report his symptoms and observations, such as his reports of frequency of bleeding and frequency of leakage, and the Board finds that these reports are credible.




Separate Evaluation under DC 7336

As discussed in the November 2015 and November 2015 attorney letters, the Veteran argues that a separate compensable evaluation is warranted under DC 7336.  The Veteran's attorney noted that internal hemorrhoids were found in the November 2008 VA colonoscopy report and that there is evidence of iron deficiency anemia and redundant tissue that is 4mm in size shown in the record.  Given that the Veteran's November 2008 VA colonoscopy revealed internal hemorrhoids, the Veteran's service-connected disability is manifested by internal hemorrhoids during the appeal period.  Thus, a separate rating under DC 7336 is warranted.  

However, the Board finds that the criteria for a compensable disability rating under DC 7336 have not been met or approximated.  

The Board acknowledges that internal hemorrhoids were shown in the November 2008 colonoscopy report.  However, on physical examination of the Veteran's anus and rectum, to include internal physical examination, no internal or external hemorrhoids were found on VA examination in June 2008 or August 2011.  Further, as explained in the April 2015 VA addendum opinion, no internal or external hemorrhoids were found on VA examination in December 2014.  Further, the remaining evidence of record, to include the VA treatment records dating, shows no objective finding of internal or external hemorrhoids during the appeal period.   Thus, the Veteran's internal hemorrhoids are not shown to frequently recur.  Further, the Board acknowledges that the Veteran is shown as having a "small 4 mm redundant tissue" on VA examination in June 2008 and as having a hemorrhoid tag on VA examination in August 2011.  However, the Board does not find that "small" redundant tissue of this size approximates "excessive" redundant tissue.  Thus, hemorrhoids with excessive redundant tissue, evidencing frequent recurrences, are not shown during the appeal period, the criteria for a 10 percent rating under DC 7336 are not met or approximated.  

The Board also acknowledges that there is evidence of anemia in the record.  An October 2008 VA gastroenterology outpatient note reflects that the Veteran was seen for anemia. It was also noted that he had recently been diagnosed with prostate cancer and was presenting with iron deficiency anemia.  Further, the report of a June 2008 VA examination noted evidence of anemia.  The Veteran underwent a colonoscopy in November 2008 due to iron deficiency anemia.  The Board also acknowledges that the Veteran has reported rectal bleeding.  However, the Veteran reported that this occurs as frequently as "every six to eight weeks," as he reported to the June 2008 VA examiner, or as frequently as "occasionally," as he reported to the September 2011 VA examiner.  Further, the June 2008 VA examiner noted that there was no acute evidence of bleeding on physical examination.  Based on this evidence of occasional bleeding, the Board finds that "persistent" bleeding is not shown during the appeal period.  Further, there is no lay argument or objective evidence showing fissures during the appeal period.  For these reasons, though anemia is shown by the record, the criteria for a 20 percent rating under DC 7336 are not met or approximated.  

On review, the Board finds that the Veteran's internal hemorrhoids disability is contemplated by the noncompensable rating for hemorrhoids, which contemplates  "mild or moderate" hemorrhoids.  A separate noncompensable evaluation is therefore warranted under DC 7336 for the entire appeal period.

Rating under DC 7332 or DC 7333 Prior to December 4, 2014

Prior to December 4, 2014, the evidence shows that the Veteran's post-operative residuals of hemorrhoidectomies with anal stricture were manifested by impairment of sphincter control of the rectum and anus with occasional involuntary bowel movements, necessitating wearing of pad.  On VA examination in June 2008, the Veteran reported that his current symptoms include  loose stools anywhere from two to five or six times per day, He also said he had fecal incontinence that required him to wear pads three or four days out of the month.  On physical examination, there was evidence of fecal leakage.  The size of the lumen was 0.5 centimeters (cm), and there is no indication in the record that this lumen size is greatly reduced from normal size.  Then, on VA examination in August 2011, the Veteran reported current symptoms of burning and diarrhea.  He reported that his problems with diarrhea and with incontinence were intermittent.  He also reported mild fecal incontinence with occasional leakage requiring the use of a pad.  It is noted that he has not worn a pad in over a week.  He stated that he wears a pad as needed when he has loose stools, which requires changing two to three times a day.  On physical examination, there was no rectal stricture present.  It was noted that the Veteran had impaired sphincter, which was described as "relaxed." There was no evidence of leakage.  Based on this evidence, the criteria for a 30 percent rating under DC 7332 are met.  

On review, the evidence shows that the Veteran needs to wear a pad due to fecal leakage and fecal incontinence and such leakage occurred at most occasionally during this period.  The Board finds that occasional leakage and occasional fecal incontinence does not meet or nearly approximate the level of severity contemplated by "extensive leakage and fairly frequent involuntary bowel movements."  Thus, the criteria for a rating of 60 percent have not been met or approximated under DC 7332 during this period.  

Further, on review, there is no medical evidence to indicate that the Veteran's lumen is greatly reduced in size, and for the above reasons, extensive leakage is not shown.  Thus, stricture of the anus with great reduction in lumen or extensive leakage is not shown, and the criteria for a rating of 50 percent have not been met or approximated under DC 7333 during this period.  

The Veteran has not argued, and there is no medical evidence showing, that he has complete loss of sphincter control.  Thus, the criteria for a rating for a 100 percent rating have not been met under DC 7332 during this period.  Further, the Veteran has not argued, and there is no medical evidence showing, that his stricture of the rectum and anus requires colostomy.  Thus, the criteria for an increased rating under DC 7333 have not been met during this period.  

For the above reasons, the currently assigned rating of 30 percent for the Veteran's post-operative residuals of hemorrhoidectomies with anal stricture is confirmed, and a rating greater than 30 percent for the period prior to December 4, 2014 is not warranted.  

Rating under DC 7332 or DC 7333 From December 4, 2014

The Board acknowledges that on VA examination in December 2014, the Veteran reported that after his XRT for prostate cancer in 2009, his incontinence has become worse.  However, as noted by the Veteran's attorney in the November 2015 attorney letter, the evidence shows that from the December 4, 2014 VA examination, the Veteran's post-operative residuals of hemorrhoidectomies with anal stricture are manifested by impairment of sphincter control of the rectum and anus with extensive leakage and fairly frequent involuntary bowel movements.  On VA examination in December 2014, the Veteran reported that in the past he was wearing his pads intermittently and he currently wears them on a regular basis.  He stated that he wears a pad and has to change this pad twice a day.  He reported that he moves his bowels every day and intermittently has loose stools.  The December 2014 VA examiner noted that the Veteran's symptoms are impairment of rectal sphincter control with leakage necessitating wearing of a pad, constant slight leakage, and fairly frequent involuntary bowel movements.  Based on this evidence, the Board finds that the criteria for an increased disability rating of 60 percent under DC 7332 are met.  

The Veteran has not argued, and there is no medical evidence showing, that he has complete loss of sphincter control.  Thus, the criteria for a rating greater than 60 percent have not been met under DC 7332 during this period.  Further, the Veteran has not argued, and there is no medical evidence showing, that his stricture of the rectum and anus requires colostomy.  Thus, the criteria for an increased rating under DC 7333 have not been met during this period.  

For these reasons, an increased disability rating of 60 percent under DC 7332 is warranted for the post-operative residuals of hemorrhoidectomies with anal stricture for the period from December 4, 2014.  

At no point during the applicable rating period have the criteria for ratings higher than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that ratings higher than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board acknowledges that in the June 2014 JMR, the parties agreed that in the vacated April 2013 decision, the Board erred in failing to provide an adequate statement of reasons and bases to support its finding that referral for an extraschedular rating was not warranted for the post-operative residuals of hemorrhoidectomies with anal stricture.  The JMR noted that the record revealed that the Veteran has various symptoms associated with his post-operative residuals of hemorrhoidectomies, including anal itching, rectal bleeding, with stool, every six to eight weeks.  The JMR also noted rectal pain with stool of normal caliber, loose stool, diarrhea, iron deficiency anemia, and constipation.  

The Board acknowledges that the Veteran's reported symptoms during the appeal period of anal itching and constipation are symptoms that are outside the schedular criteria that were discussed above.  However, the Board does not find that the evidence of anal itching and constipation presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Specifically, the Veteran reported to the June 2008 VA examiner that he has a history of anal itching every six to eight weeks, and that he gets constipated every six to eight weeks.  Then, the Veteran reported to the August 2011 VA examiner that he has a history of "occasional" constipation.  He denied anal itching on VA examination in August 2011.  The Board notes that the Veteran has recurrently reported, to include in December 2014 VA examination and in the October 2014 private individual unemployability assessment, that his disability on appeal causes him to use the restroom frequently and that his occupational and daily functioning is negatively impacted due to his fecal incontinence and leakage.  

As discussed below, the schedular criteria expressly contemplates symptoms having to do with fecal incontinence and leakage, which the Veteran has reported are the main symptoms and cause of functional impairment.  Thus, given the severity of the anal itching and constipation, in that these symptoms occur only every six to eight weeks, and given that the Veteran has not reported that his anal itching and constipation symptoms are the cause of his functional impairments on a day to day basis, the Board concludes that the schedular criteria reasonably describe the Veteran's disability level and symptomatology and that the Veteran's disability picture is contemplated by the Rating Schedule.  

As for the JMR's noted symptoms of rectal pain, rectal bleeding, feces, stool and diarrhea discharge and leakage, and anemia, these symptoms are contemplated by the definition of hemorrhoids found in Dorland's Medical Dictionary and by the schedular criteria under DCs 7332, 7333, and 7336.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected post-operative residuals of hemorrhoidectomies with anal stricture, which is manifested by these symptoms and by impairment of sphincter control of the rectum and anus with involuntary bowel movements, necessitating wearing of pad and leakage and by internal hemorrhoids.   

For these reasons, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected disability, a disability that is on appeal, or a nonservice-connected disability.  The Veteran is currently evaluated for post-operative residuals of hemorrhoidectomies with anal stricture, rated by the Board as 30 percent disabling prior to December 4, 2014, and as 60 percent disabling from December 4, 2014, and separately rated under DC 7336 as noncompensable; low back degenerative joint disease (DJD), rated as 20 percent disabling prior to August 8, 2011, and rated as 40 percent disabling from August 8, 2011; right lower extremity radiculopathy, rated as 20 percent disabling from August 8, 2011; left lower extremity radiculopathy, rated as 20 percent disabling from August 8, 2011; contact dermatitis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling from October 8, 2008; and, bilateral hearing loss, rated as noncompensable from October 8, 2008.  The Veteran and his attorney have had at no point during the current appeal indicated that his service-connected disability of post-operative residuals of hemorrhoidectomies with anal stricture results in additional symptomatology when looked at in combination with his remaining service-connected disabilities or with the disabilities that are pending adjudication.  

	(CONTINUED ON NEXT PAGE)



ORDER

Prior to December 4, 2014, entitlement to a disability rating greater than 30 percent for post-operative residuals of hemorrhoidectomies with anal stricture is denied.

From December 4, 2014, entitlement to an increased disability rating of 60 percent for post-operative residuals of hemorrhoidectomies with anal stricture is granted, subject to the laws and regulations governing payment of monetary awards.

For the entire appeal period, entitlement to a separate noncompensable rating for internal hemorrhoids under DC 7336 is granted, subject to the laws and regulations governing payment of monetary awards.


REMAND

At this time, given the Board's assignment of disability ratings for status post hemorrhoidectomies with anal stricture, discussed above, the Veteran does not meet the schedular requirements for entitlement to a TDIU prior to August 8, 2011 under 38 C.F.R. § 4.16(a).  The Board notes that in January 2015, the Board remanded matters pertaining to bilateral sensorineural hearing loss, diabetes mellitus, an acquired psychiatric disorder, a right knee disability, and prostate cancer, and the Board directed the AOJ to issue a statement of the case as to the same.   To this date, the AOJ has not yet issued a statement of the case as to the same, and the Board notes that AOJ's readjudication of these matters may potentially impact the issue of entitlement to TDIU prior to August 8, 2011.  For these reasons, and given the November 2015 JMR, which states that this issue remains on appeal, the Board remands that matter of TDIU as currently intertwined with aforementioned matters pertaining to bilateral sensorineural hearing loss, diabetes mellitus, an acquired psychiatric disorder, a right knee disability, and prostate cancer, which are pending issuance of a statement of the case.  

Accordingly, the case is REMANDED for the following action:

After adjudication of the matters pertaining to bilateral sensorineural hearing loss, diabetes mellitus, an acquired psychiatric disorder, a right knee disability, and prostate cancer, as to which the Board directed the AOJ to issue a statement of the case in the January 2015 remand, complete any additional development that is deemed warranted for the matter of entitlement to TDIU prior to August 8, 2011.  

Then, readjudicate the matter of TDIU prior to August 8, 2011 on appeal, and furnish the Veteran and his attorney a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


